Citation Nr: 1336999	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher rating for diabetes, rated 20 percent disabling until February 17, 2010 and 40 percent disabling thereafter.

2.  Entitlement to a higher initial rating for diabetic retinopathy and cataracts, rated noncompensably disabling until April 29, 2010 and 10 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for neuropathy, left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for neuropathy, right lower extremity.

5.  Entitlement to an initial compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from September 1956 to September 1958 and from September 1961 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2008 rating decision issued by the Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  Prior to February 17, 2010, diabetes was controlled by diet and insulin.  There is no evidence that regulation of activities was required.

2.  Beginning February 17, 2010, diabetes was controlled by diet, insulin, and regulation of activities.  There is no evidence of ketoacidosis or hypoglycemia that required either hospitalization or biweekly visits to a diabetic care provider.

3.  Prior to April 29, 2010, the Veteran's best corrected visual acuity in both eyes was better than 20/50.

4.  Beginning April 29, 2010, the Veteran's far best corrected visual acuity was 20/40 on the right and 20/50 on the left.

5.  The Veteran's neuropathy of the upper left extremity is primarily sensory and most closely approximates moderate incomplete paralysis of the ulnar nerve of the dominant extremity.

6.  The Veteran's neuropathy of the right lower extremity is predominantly sensory and most closely approximates moderate incomplete paralysis of the sciatic nerve.

7.  Deformity of the penis was not shown.


CONCLUSIONS OF LAW

1.  Prior to February 17, 2010, the criteria for a rating in excess of 20 percent for diabetes were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.119, Diagnostic Code 7913 (2013).

2.  Beginning February 17, 2010, the criteria for a rating in excess of 40 percent for diabetes were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.119, Diagnostic Code 7913 (2013).

3.  Prior to April 29, 2010 the criteria for an initial compensable rating for diabetic retinopathy with cataracts were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.79, Diagnostic Codes 6027, 6066 (2013).

4.  Beginning April  29, 2010 the criteria for a rating in excess of 10 percent for diabetic retinopathy with cataracts were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.79, Diagnostic Codes 6027, 6066 (2013).

5.  The criteria for an initial rating of 30 percent for neuropathy of the left upper extremity were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2013).

6.  The criteria for an initial rating of 20 percent for neuropathy of the right lower extremity were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).
	
7.  The criteria for an initial compensable rating for erectile dysfunction were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in August 2007, prior to the rating decision at issue, which explained how VA could assist the Veteran with the evidentiary development of his claims.  It also explained what the evidence needed to show in order to establish service connection on a direct and on a secondary basis, and informed the Veteran that in order to receive a higher rating for a service connected disability, he needed to show that it got worse.  The letter informed the Veteran of the manner whereby VA assigns ratings and effective dates for service connected disabilities.  In June 2009 the Veteran was sent another letter that provided the specific rating criteria that were applicable to his disabilities.  His claims were most recently adjudicated in August 2013. 

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, and letters from the Veteran's private physicians.  The Veteran was provided with multiple VA examinations in support of his claims.  These examinations adequately documented the symptoms and functional effects of the Veteran's various disabilities on appeal.  The Veteran has not identified any other outstanding evidence which has not already been obtained.

For these reasons, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.  

  Increased and Initial Ratings

The Veteran contends that the ratings that were and are assigned for his diabetes, diabetic retinopathy with cataracts, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and erectile dysfunction are more severe than is reflected by the assigned ratings for those disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, when entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Diabetes

Diabetes is rated pursuant to 38 C.F.R. § 4.120, diagnostic code 7913.  A 20 percent rating is assigned when a restricted diet and either insulin or an oral hypoglycemic agent are necessary.  A 40 percent rating is assigned when the diabetes requires insulin, restricted diet, and regulation of activities. A 60 percent rating is assigned when the diabetes requires insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications which would not be compensable if separately evaluated.  A 100 percent rating is assigned when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran reported that he lost his employment in 2002 in part due to diabetes and complications of diabetes because he could not pass the required physical examination.

The Veteran was examined by VA in September 2007.  At that time, the Veteran reported that he did not have any problems with ketoacidosis or hypoglycemia.  He, on average, went to the doctor four times per year for his diabetes.   He treated his diabetes with insulin.  He had some complications of diabetes (including peripheral neuropathy, retinopathy, kidney disease, and erectile dysfunction) which are rated separately as well as paresthesias and dry skin.  

A February 17, 2010 letter from the Veteran's doctor stated that he was treated with insulin, restricted diet, and regulation of activities.  This is the first evidence that the regulation of activities was required to treat his diabetes.

The Veteran was reexamined by VA in April 2008.  The Veteran reported that he had never been hospitalized for either ketoacidosis or hypoglycemia.  He reported that he did have ketoacidosis or hypoglycemia that required him to see his doctor once per month. He treated his diabetes with insulin one time per day. The Veteran reported several complications of diabetes for which he is being separately compensated.  He reported loss of strength but no weight loss.

The evidence does not show that the Veteran met the criteria for a 40 percent evaluation for his diabetes prior to February 14, 2010 because it was not shown that his treatment required regulation of activities until that date.

The evidence does not show that the Veteran met the criteria for a rating in excess of 40 percent for diabetes at any time.  The Veteran did not have episodes of hypoglycemia or ketoacidosis that required hospitalization or biweekly visits to a diabetic care provider; rather, the Veteran had never been hospitalized for these problems and saw his doctor monthly.

The Board has considered the propriety of an extraschedular rating.  The determination of whether a claimant is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In order to make this determination, the level of severity and symptomology of the claimant's service connected disability must be compared to the established criteria in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptoms, the assigned schedular evaluation is adequate.  Id.  If they do not, the VA must undertake the second step of the inquiry, which is to determine whether the claimant's disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 115-116.  If an analysis of the first two steps indicates that the first two factors exist, the third step is to refer toe case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether justice requires the assignment of an extraschedular rating.  Id at 116.

In this case, the scheduler rating is not inadequate.  The ratings assigned before and after February 14, 2010 contemplate the level of disability of the Veteran.  While he experiences numerous complications of diabetes, he is separately rated for each of these complications.  There are no exceptional or unusual factors related to the diabetes itself.  Thus, the first step of the three step inquiry is not met.  Therefore, although the Veteran reported that he lost his job due to his diabetes, a consideration under step two, this step is not reached because as previously noted step one was not met because the Veteran's symptoms are contemplated by the rating schedule.  The Board also notes that the Veteran is in receipt of a total disability rating by reason of individual unemployability (TDIU) because he is unable to work because of his disabilities which include diabetes and its complications.
A rating in excess of 20 percent for diabetes prior to February 14, 2010 is denied.

A rating in excess of 40 percent for diabetes beginning February 14, 2010 is denied.

B  Diabetic retinopathy with cataracts

The Veteran's diabetic neuropathy with cataracts is rated based on visual impairment.  38 C.F.R. § 4.79, diagnostic code 6027.  This can encompass impairment of central visual acuity, impairment of visual fields, or impairment of muscle function.  In this case, the RO used impairment of central visual acuity because this provided the greater benefit to the Veteran, insofar as there was no evidence of any impairment of visual fields or of muscle function of the eye.  In order to receive a compensable rating for impairment of central visual acuity, vision must be 20/50 or worse in one eye and 20/40 or worse in the other eye. 38 C.F.R. § 4.79, diagnostic code 6066.  When vision is 20/40 or better in each eye, a noncompensable rating is assigned.  Best corrected distance vision is used in most circumstances (with exceptions not applicable here).  38 C.F.R. § 4.76.  A higher rating requires vision of 20/70 or worse in one eye; a 20 percent rating may be awarded when visual impairment is 20/70 in the worse eye and 20/50 in the better eye.  Diagnostic code 6066.

Prior to April 29, 2010, there is no evidence of vision of 20/50 or worse in either eye.  For example, according to documentation from the Veteran's private physician, his eyesight was 20/30 in both eyes from June 2002 through at least June 2007.  As will be discussed below, a VA examination in September 2007 also showed corrected distance vision of 20/30 in each eye which is consistent with the private treatment records.

At a September 2007 VA general medical examination, the examiner noted the presence of retinopathy and cataracts.  A VA ophthalmic examination, also in September 2007, showed best corrected far visual acuity in each eye was 20/30.
Visual fields were normal.  There was no diplopia, keratoconus, or nystagmus.  Intraocular pressure was normal.  Fundus exam was also normal.

The Veteran submitted a letter from his eye doctor dated in February 2010.  The Veteran was stated to have non-proliferative diabetic retinopathy in both eyes and had two laser surgeries to his right eye in the past.  The doctor opined that the Veteran should receive a 30 percent rating for his retinopathy.  Notably, this physician did not indicate the Veteran's visual acuity or visual fields, did not describe any of the Veteran's symptoms, and did not disclose how he arrived at his conclusion.  He did not provide any basis for his opinion and it is unclear whether he was even familiar with the rating schedule insofar as he did not refer to any of the rating criteria for visual disabilities.

The Veteran's eyes were reexamined by VA on April 29, 2010.  At that time, the Veteran reported eyes watering and blurred vision.  There was no pain, distorted vision, enlarged images, redness, swelling, discharge, glare, floaters, or sensitivity to light.  He had no incapacitating episodes related to his eyes.  He was not receiving any continuous treatment for his eyes.  In November 2009 he had laser surgery but has no residual symptoms.  The Veteran reported that he was unable to work as an electrician due to his eyesight and that he had been found unfit for sea duty by his former employer due to his diminished vision. 

Examination of the eyes showed diabetic retinopathy and cataracts.  Examination of the optic nerves and vessels were normal.  Ocular pressures were normal.  There was no pathology of the cornea.  The macula showed perimacular dot/blot hemorrhages and laser scars in both eyes. Cataracts were present.  Best corrected far visual acuity was 20/40 on the right and 20/50 on the left.  In comparing near and distance vision, there was no difference equal to two or more scheduled steps or lines of visual acuity.  The lens required to correct distance vision in the poorer eye did not differ by more than three diopters from the lens required to correct distance vision in the better eye.  There was no diplopia.  Visual fields were normal. The effect of the visual disability on the Veteran's occupation and daily activities was problems with fine vision

The evidence does not show the Veteran met the criteria for a compensable rating prior to April 29, 2010.  Objective testing showed best corrected distance vision of 20/30 in each eye, which yields a 0 percent rating.  There is no evidence that the Veteran's vision impairment was 20/50 or worse in at least one eye during this time.  Visual fields were normal and there was no noted impairment of muscle function so the alternative rating criteria associated with those symptoms is inapplicable.
 
A rating higher than 10 percent after April 29, 2010 also would require a more severe visual disability.  Best distance corrected visual acuity was 20/50 in one eye and 20/40 in the other eye which yields a 10 percent rating.  Again, visual fields were normal and there was no indication of impaired muscle function.

The Board acknowledges the opinion of the Veteran's doctor that the Veteran should receive a 30 percent rating for his visual disability.  However, that opinion is accorded little probative weight as no factual basis for the opinion was provided and the examiner provided no rationale for his conclusion.  Additionally, the opinion is outweighed by the evidence at the VA examinations, which showed objective evidence of vision of 20/30 in both eyes in September 2007 and 20/50 in one eye and 20/40 in the other eye in April 2010.  Visual impairment is rated using the objective rating criteria at 38 C.F.R. § 4.79.  It is essentially an application of a mechanical formula based on loss of visual acuity, field of vision, or muscle function.  There is no evidence that the Veteran's vision is worse than what was shown at the VA examinations.  The Board notes that the September 2007 examination was consistent with the findings of the Veteran's doctor prior to that time.  The Veteran has not submitted treatment records or other evidence of worse vision after that time. 

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun 22 Vet. App. 111at 115.  Diminished vision is specifically contemplated by the rating schedule and the Veteran does not have any unusual symptoms beyond what is provided for by the assigned rating which would render it inadequate.  Thus, step one of the three step inquiry set forth in Thun is not met, although the Veteran claims material interference with employment which is part of step two.  However, steps one and two must both be present in order to warrant referral to the Director, Compensation and Pension Service for extraschedular consideration.  Additionally, from the documentation in the claims file regarding the reasons why the Veteran was not fit for sea duty, several other health factors were listed in addition to not meeting the visual standards.  The Board notes that the Veteran is collecting TDIU because he is unable to work due to diabetes and its complications, including retinopathy and cataracts.

C.  Peripheral neuropathy of the left upper extremity.  

Peripheral neuropathy of the upper extremity is rated by impairment of nerve function.  Complete paralysis of the ulnar nerve, which results in the griffin claw deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened, yields a 60 percent rating for the dominant extremity and a 50 percent rating for the nondominant extremity.  Severe incomplete paralysis of the ulnar nerve results in a 40 percent rating for the dominant extremity and a 30 percent rating for the non dominant extremity.  Moderate paralysis of the ulnar nerve yields a 30 percent rating for the dominant extremity and a 20 percent rating for the nondominant extremity.  A 10 percent rating is applied for mild incomplete paralysis of the ulnar nerve of either the dominant or the non-dominant hand.  38 C.F.R. § 4.124a, diagnostic code 8516.

The term "incomplete paralysis" with respect to nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of a given nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran was examined by VA in September 2007.  At that time, he reported paraesthesias in all extremities.  There was diminished sensation to pinprick in the upper extremities with glove distribution.  Biceps jerk and triceps jerk were 1+.  There was no motor dysfunction.

A letter from the Veteran's doctor dated in February 2010 stated that the Veteran had severe peripheral neuropathy of the upper extremities.

An EMG report in January 2010 showed "severe mixed motor and sensory generalized peripheral neuropathy."

The Veteran was reexamined by VA in April 2010.  At that time, he reported reduced strength and tingling and numbness in his hands and feet.  A neurologic examination of the upper extremities showed motor function within normal limits.  Sensation was reduced in the fingers.  Biceps jerk and triceps jerk were 2+. 

 The examiner opined that although the Veteran was diagnosed with neuropathy he actually had neuritis.  The Board notes that the same criteria would apply to rating neuritis.

The Board finds that the Veteran's symptoms most closely approximate moderate incomplete paralysis of the ulnar nerve of the dominant extremity.  Although the EMG showed a mixed motor and sensory neuropathy, motor dysfunction was not found on either VA examination, including the April 2010 examination which took place only a few months after the January 2010 EMG.  Thus, while the electrodiagnostic data objectively showed that there was some degree of motor dysfunction, this dysfunction was not significant enough to be observable upon examination. In person examination on two occasions showed only sensory components with no observable motor dysfunction, indicating that the predominant disability is sensory.  Thus, while the EMG report and the Veteran's doctor characterized the Veteran's peripheral neuropathy as severe, that characterization is not borne out by the results of the two VA examinations to which the Board assigns significant probative value. A primarily sensory neuropathy with some evidence of motor dysfunction, although not readily observable upon examination, is most compatible with a finding of moderate incomplete paralysis.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun 22 Vet. App. 111at 115.  A 30 percent rating for moderate paralysis of the ulnar nerve contemplates sensory disturbance and some degree of motor dysfunction, albeit less than is required for the "severe" rating.


The Board concludes that a 30 percent rating is appropriate for the Veteran's peripheral neuropathy of the left upper extremity.

D.  Peripheral neuropathy of the right lower extremity

Peripheral neuropathy of the lower extremity is rated pursuant to 38 C.F.R. § 4.124a, diagnostic code 8520.  An 80 percent rating applies for complete paralysis of the sciatic nerve; the foot dangles and drops with no active movement below the knee, flexion of knee weakened or very rarely lost.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating applies for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent rating applies for moderate incomplete paralysis of the sciatic nerve.  A 10 percent rating applies for mild paralysis of the sciatic nerve.

The Veteran was examined by VA in September 2007.  At that time, he reported paraesthesias in all extremities.  Examination of the lower extremities showed diminished sensation to pin prick with stocking distribution.  Reflexes showed 1+ knee jerk and absent ankle jerk.  Motor function was normal.

An EMG report in January 2010 showed "severe mixed motor and sensory generalized peripheral neuropathy."

A letter from the Veteran's doctor dated in February 2010 stated that he had severe peripheral neuropathy of the lower extremities.

The Veteran was reexamined by VA in April 2010.  At that time he reported diminished strength and numbness and tingling in all extremities.  Neurologic examination of the lower extremities showed motor function within normal limits.  Sensory function was abnormal with reduced sensation on the bilateral feet. Knee jerk and ankle jerk were 2+.

The examiner opined that although the Veteran was diagnosed with neuropathy, he actually had neuritis.  The Board notes that the rating criteria used for neuritis would be the same.

The Board finds that the Veteran's symptoms most closely approximate moderate incomplete paralysis of the sciatic nerve.  Although the EMG showed a mixed motor and sensory neuropathy, motor dysfunction was not found on either VA examination, including the April 2010 examination which took place only a few months after the January 2010 EMG.  Thus, while the electrodiagnostic data objectively showed that there was some degree of motor dysfunction, this dysfunction was not significant enough to be observable upon examination. In person examination on two occasions showed only sensory components with no observable motor dysfunction, indicating that the predominant disability is sensory.  Thus, while the EMG report and the Veteran's doctor characterized the Veteran's peripheral neuropathy as severe, that characterization is not borne out by the results of the two VA examinations to which the Board assigns significant probative value. A primarily sensory neuropathy with some evidence of motor dysfunction, although not readily observable upon examination, is most compatible with a finding of moderate incomplete paralysis.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun 22 Vet. App. 111at 115.  A 30 percent rating for moderate paralysis of the ulnar nerve contemplates sensory disturbance and some degree of motor dysfunction, albeit less than is required for the "severe" rating.

The Board concludes that a 20 percent rating is appropriate for the Veteran's peripheral neuropathy of the right lower extremity.

E.  Erectile dysfunction

Pursuant to 38 C.F.R. § 4.115b, diagnostic code 7522, a 20 percent rating applies for deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide for a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In this case, the Veteran was examined by VA in September 2007 and the penis was described as normal. In April 2010 he declined reexamination.   There is no evidence of any deformity in the Veteran's treatment records or elsewhere.  The Veteran did not claim that his penis is deformed.  The criteria for a compensable rating for erectile dysfunction were not met.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun 22 Vet. App. 111at 115.  The Veteran has not identified, and the record does not show, any unusual or exceptional symptoms.   The Board notes that the Veteran is receiving special monthly compensation (SMC) to compensate for his erectile dysfunction.


ORDER

A rating in excess of 20 percent for diabetes for the period before February 14, 2010 is denied.

A rating in excess of 40 percent for diabetes for the period beginning February 14, 2010 is denied.

A compensable rating for diabetic retinopathy with cataracts prior to April 29, 2010 is denied.

A rating in excess of 10 percent for diabetic retinopathy with cataracts beginning April 29, 2010 is denied.

A rating of 30 percent for peripheral neuropathy of the left upper extremity is granted.

A rating of 20 percent for peripheral neuropathy of the right lower extremity is granted.

A compensable rating for erectile dysfunction is denied.






____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


